Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Samad Madir Harvey appeals from his conviction for being a felon in possession of a firearm. On appeal, he challenges the district court’s denial of his motion for a new trial. We review the district court’s ruling for an abuse of discretion. United States v. Smith, 451 F.3d 209, 216 (4th Cir.2006). We have carefully considered the parties’ briefs on appeal and the record, and we conclude that the district court’s reasoning was appropriate and contained no abuse of discretion. (See J.A. at 326-43). Accordingly, we affirm. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.